Citation Nr: 1503981	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  11-17 481 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a chronic kidney disease, to include as secondary to medications prescribed for a service-connected left ankle disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Wife 


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from September 1969 to April 1972. 

This matter comes to the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2014, the Veteran appeared at a Travel Board hearing before the undersigned.  A transcript of the proceeding is of record. 


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his chronic kidney disease is caused by the medications prescribed for his service-connected left ankle disability.


CONCLUSION OF LAW

The criteria for service connection for a chronic kidney disease, to include as secondary to medications prescribed for his service-connected left ankle disability have been met. 38 U.S.C.A. §§ 1110, 1111, (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The Board is granting in full the benefit sought as it pertains to the Veteran's service connection claim for chronic kidney disease.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Service Connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999).  

Service connection may also be granted under a theory of secondary service connection, where there is: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 .

The Veteran claims that his chronic kidney disease is secondary to medications prescribed for his service-connected left ankle disability.  Specifically, the Veteran attributes the chronic use of Vioxx, an anti-inflammatory medication, to his kidney failure.  

The Veteran's service treatment records show no complaints, diagnosis, or treatment for any kidney problems.  Clinical evaluations conducted throughout service (September 1965, September 1969, October 1969) reveal normal urinalysis test results.  

September 2000 and May 2001 private treatment records show that the Veteran was initially prescribed Vioxx for a nonservice-connected low back condition.  

VA treatment records from March 2002 to July 2003 reveal a history of renal insufficiency while taking Vioxx.  September 2009 VA treatment records further report that the Veteran's stage 3 kidney disease is caused by Vioxx. 

The Veteran was afforded a VA examination in December 2009, where the examiner diagnosed mild renal insufficiency and opined that the Veteran's kidney condition is not caused by or the result of Vioxx prescribed by VA.  In providing this opinion, the examiner noted that the Veteran was diagnosed with renal insufficiency in May 2000, well before he was prescribed Vioxx by VA.  Therefore, the examiner concluded that the Veteran's use of Vioxx is not related to his kidney condition.  The examiner, however, acknowledged that nonsteroidal anti-inflammatory drugs (NSAIDs), such as Vioxx, may precipitate renal decompensation in patients who are dependent on renal prostaglandins for maintenance of renal blood flow.  Renal allograft recipients are particularly prone to prostaglandin dependence with regard to renal blood flow and are therefore at greater risk for rofecoxib-induced acute renal failure.  After discontinuation of the NSAID, the examiner noted that renal function usually returns to pretreatment levels. 

An addendum opinion was obtained in January 2010.  The examiner concluded that the Veteran's kidney disease is secondary to hypertension and the use of Vioxx.  However, she noted that the Veteran was prescribed Vioxx by private physicians for chronic back problems, carpal tunnel, and other joint complaints, some of which are service connected.  Therefore, it is not possible to state whether the Veteran was prescribed Vioxx solely for his service-connected disabilities, but also not possible to state it was not intended for treatment of those conditions. 

A December 2011 VA treatment record shows that the Veteran was prescribed Vioxx due to a severe ankle injury in service.  

Giving the Veteran the benefit of the doubt, the Board concludes that service connection for a chronic kidney disease is warranted.  VA treatment records and the January 2010 addendum opinion show that the Veteran's renal failure is due to chronic use of Vioxx.  There is no medical opinion of record to the contrary.  Furthermore, VA treatment records also reveal that the Veteran was prescribed Vioxx for his service-connected ankle injury and other service-connected orthopedic disabilities.  Because the Veteran used Vioxx for his service-connected disability and such use resulted in renal failure, the Board finds that the criteria for service connection under 38 C.F.R. § 3.310 are met, and the claim is granted.  Inasmuch as the record supports a grant of secondary service connection, the Board need not address any other theory of entitlement advanced.


ORDER

Entitlement to service connection for a chronic kidney disease, to include as secondary to medications prescribed for a service-connected left ankle disability is granted. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


